Title: From Alexander Hamilton to Vincent Gray, 25 November 1789
From: Hamilton, Alexander
To: Gray, Vincent


Treasury Department Novemr 25th 1789
Sir
I am favoured with your two letters of the 10th and 11th Instant, the former transmitting a Letter to the Treasurer said to contain One hundred and fifty Dollars in Notes of the Bank of North America, the latter a Letter to the Same Officer Said to contain Two hundred and Seventy Dollars in notes of the Said Bank and that of New york.
I am   sir Your Obt hble Servt

A HamiltonSecy of the Treasury
Vincent Gray EsqrDeputy Collector for the Port of Alexandria

 